Citation Nr: 0510235	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-21 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from December 1950 until 
September 1952.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2003 rating decision of the VA Regional Office (RO) in 
Buffalo, New York that denied an evaluation in excess of zero 
percent for bilateral hearing loss. 


FINDINGS OF FACT

Bilateral hearing loss is currently manifested by Level II 
hearing loss in the right ear and Level III hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of zero percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2004).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2004).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2004).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the August 2002 statement of the case, and the 
December 2004 supplemental statement of the case, the 
appellant and representative have been notified of the law 
and regulations governing entitlement to the benefit sought, 
the evidence that would substantiate the claim, and the 
evidence which has been considered in connection with this 
appeal.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In 
letters to the appellant dated in March 2003, July 2003 and 
May 2004, the RO informed him of what the evidence had to 
show to establish an increased rating for hearing loss, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must 
generally provide notice prior to the initial adverse 
decision on a claim.

The Court also recognized, however, that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the appellant's case, the AOJ did not err in 
not providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  In such a 
case, it was sufficient for the Board to ensure that proper 
notice was given.  Pelegrini v. Principi, 120, 122-4.  The 
case was remanded by a decision of the Board dated in May 
2004, for the veteran to receive the required notice.


The Board finds that all necessary development has been 
accomplished.  VA has made required efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for a VA audiology 
examination in April 2003.  See 38 U.S.C.A. § 5103A(d).  

The veteran's representative indicated in correspondence 
dated in June 2004 that no further evidence or information 
would be forthcoming.  The representative did contend that 
the veteran should be provided another VA examination, 
because none had been conducted prior to "the rating 
decision" (presumably a reference to the June 2003 rating 
decision).  Review of the record discloses, however, that the 
veteran most recently afforded a VA examination in April 
2003, and he has not alleged, nor is there other evidence, 
that his hearing impairment has worsened since that time.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (holding that a new examination 
is required when there is evidence that the subject 
disability has worsened); see also VAOPGCPREC 11-95 (1995) 
(holding that the mere passage of time, absent worsening, 
does not require a new examination).

He has not reported that he seeks VA outpatient treatment 
indicative of progressive symptomatology.  Under these 
circumstances, the Board is of the opinion that no further 
development is warranted at this time, and that adjudication 
of the claim on appeal poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Factual background

In a July 2000, rating decision, service connection, and a 
zero percent rating, was granted for left ear hearing loss, 
effective in February 2000.  

In a January 2001, rating decision, service connection was 
granted for right ear hearing loss.  The combined hearing 
loss was evaluated as noncompensable effective in February 
2000.

The veteran underwent VA audiology examination in May 2000, 
prior to the claim for an increased rating.  A diagnosis of 
bilateral mild to moderately severe sensorineural hearing 
loss with excellent word recognition was rendered.  
Audiometric evaluation disclosed pure tone thresh hold 
averages of: 

Hertz
1000
2000
3000
4000
Right ear
40
60
65
75
Left ear
45
70
65
65

The average pure tone threshold loss was 60 decibels in the 
right ear and 61 decibels in the left ear.  Speech recognition 
ability was 96 percent correct in the right ear and 96 percent 
correct in the left ear.  These findings correlate to auditory 
acuity numeric designations of Level II hearing loss in each 
ear.

A claim for an increased rating was received in February 
2003.

A VA audiology clinic record dated in March 2003, shows that 
the veteran reported that his hearing may have decreased 
slightly.  On puretone testing, he reportedly had mild to 
severe sensorineural hearing loss, bilaterally (the specific 
puretone thresholds were not reported).  Speech reception 
thresholds were reportedly 88 percent in the right ear, and 
96 percent in the left ear.  It was commented that his 
hearing had remained essentially stable since the last 
evaluation, although low frequencies had decreased "ever so 
slightly" in the right ear.

Upon ensuing VA audiology examination during the appeal 
period in April 2003, audiometric evaluation revealed pure 
tone thresh hold averages of: 

Hertz
1000
2000
3000
4000
Right ear
40
60
65
75
Left ear
45
65
650
70

The average pure tone threshold loss was 60 decibels in the 
right ear and 61 decibels in the left ear.  Speech recognition 
ability was 92 percent correct in the right ear, and 90 
percent correct in the left ear.  These findings correlate to 
auditory acuity numeric designations of Level II hearing loss 
in the right ear and Level III hearing in the left ear.

Legal Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. 4.1.

Generally, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second, 
with 11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of a disability rating 
for hearing loss is derived by a mechanical application of 
the rating schedule to the specific numeric designations 
assigned after audiology testing is completed.  See 
Lendenmann v. Prinicpi, 3 Vet. App. 345 (1992).

In addition to the hearing loss criteria above, the amended 
regulations provide that when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are all 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2004).  

The Board has reviewed the audiometry results from the 
compensation examination in April 2003, and finds that the 
right ear Level II hearing, and the left ear Level III 
hearing obtained at that time would not entitle the veteran 
to a higher rating for hearing loss.  The evidence clearly 
indicates that his hearing impairment has not substantially 
changed from that shown on VA examination in May 2000.

Since the veteran's puretone thresholds at each of the 
relevant frequencies on the most recent examination were not 
more than 55 decibels, or less than 30 decibels at 1000 
Hertz, he does not meet the criteria for rating under 38 
C.F.R. § 4.86(a) or § 4.86(b).

The veteran's disability does not more closely approximate 
the criteria for the 10 percent rating, than the current zero 
percent.  38 C.F.R. § 4.7 (2004).  There is no evidence that 
the veteran meets any of the criteria for an increased 
rating.  Therefore, the preponderance of the evidence is 
against the claim, and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 4.21 
(2004).  Under these circumstances, a rating in excess of 
zero percent is not warranted, and an increased rating for 
hearing loss must be denied.



ORDER

An increased rating for bilateral hearing loss is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


